Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Amendment filed on 1/29/2021, in which claims 1, 9-11, 17, and 19 are amended, claim 6 is canceled, and claim 21 is added. Claims 1-5, and 7-21 are currently pending.
Response to Arguments
Applicant’s arguments dated 1/29/2021 have been fully considered, but they are not deemed to be persuasive.
As to claim 21, applicants submit the following argument.
“Furthermore, Applicant respectfully submits that the cited references, whether considered alone or in combination, do not teach anything analogous to a plurality of mobility parameters including at least one point of avoidance with respect to a user.”

The examiner respectfully disagrees. Nguyen discloses a system that accounts for objects, obstacles, and/or hazards (“plurality of mobility parameters include at least one point of avoidance”) in the area between the origination and destination locations when determining the desired travel route [See ¶-75]. An augmented reality interface that alerts the user to hazards, moving objects, and people while traveling [See ¶-32, 74]. A skilled artisan would understand that these are "at least one point of avoidance" that relate to the user, since the user must avoid collision with these while traveling.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 20180177436 A1 thereafter "Chang"), in view of Fung (US 20190336824 A1 thereafter “Fung”).
As to claim 1, Chang discloses a computer-implemented method comprising: constructing a machine learning knowledge model based upon medical data from a plurality of individuals and medical data specific to a user; [Mobility and fall events (medical data) are collected from a population (plurality of individuals) to generate a machine learning prediction model (machine learning knowledge model) [See ¶-123-124, 127]. The population model may also be customized to a specific user [See ¶-127]]
collecting mobility device sensor data from a plurality of mobility device sensors connected to at least one mobility device associated with the user; [A plurality of inertial and movement sensors (mobility device sensors) are included in the biomechanical device (mobility device) [See ¶-23, 32-33]]

… determining at least one mobility recommendation for a transport activity in accordance with the plurality of mobility parameters [The system may display a suggestion to use a walker, perform specific exercises, walk, or run (transport activity) to the user based on the fall risk assessment [See ¶-135, 159]].  
 However, Chang does not teach "identifying one or more patterns between certain movements of the user as determined through the mobility device sensor data and adverse data of the user reflective of a certain medical condition as determined through the biometric sensor data; deriving a plurality of mobility parameters based upon the identified one or more patterns…"
On the other hand, Fung does teach "identifying one or more patterns between certain movements of the user as determined through the mobility device sensor data and adverse data of the user reflective of a certain medical condition as determined through the biometric sensor data; deriving a plurality of mobility parameters based upon the identified one or more patterns…"
Fung discloses that a pattern is determined using similar individuals for a risk of heart attack (medical condition) [See ¶-35]. The pattern is determined using GPS and altitude sensors (respectively mobility device sensor data), as well as heart rate, EEG, and EMG sensors (biometric sensors) [See ¶-34, 41]. Users that undergo the exercise (movements of the user) at high intensity are at increased risk of heart attack ("adverse data of the user reflective of a certain medical condition") than if performed at a lower intensity or in a colder pool [See ¶-35]. A skilled artisan would understand that a heart 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chang's fall and mobility system to incorporate the teachings of Fung's medical risk determination.
Motivation to do so would be to recommend more effective, and/or safer training programs and activities for a user, as taught by Fung [See ¶-36].
As to claim 3, Chang, and Fung disclose the computer-implemented method of claim 1, further comprising: creating a plurality of programmed activities to implement the at least one mobility recommendation during the transport activity [Chang, The system may create a personalized training plan (plurality of programmed activities) to the user based on the fall risk assessment [See ¶-135, 159]. A skilled artisan would understand that the training plan may be generated during a suggested walking activity (during the transport activity)].
As to claim 4, Chang, and Fung disclose the computer-implemented method of claim 1, further comprising: updating one or more aspects associated with the machine learning knowledge model based upon datapoints collected during the transport activity [Chang, Sensor data and fall reports are used to update the machine learning model after a user falls during physical movement (transport activity) [See ¶-124]].
As to claim 5, Chang, and Fung disclose the computer-implemented method of claim 1, wherein constructing the machine learning knowledge model comprises: storing the medical data from the plurality of individuals in at least one knowledge base; storing the medical data specific to the user in the at least one knowledge base; and [Chang, The data (medical data) for users (“plurality of individuals and specific to the user”) is stored in a secure database (knowledge base) [See ¶-25, 53]]
training the machine learning knowledge model based upon the medical data from the plurality of individuals and the medical data specific to the user [Chang, The collected user data is used to train the machine learning prediction model to a specific population, and then further customized to an individual [See ¶-127-128]]. 
As to claim 17, Chang discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: [The system includes a computer readable medium that stores instructions to be executed by a processor (computing device) [See ¶-160]]
construct a machine learning knowledge model based upon medical data from a plurality of individuals and medical data specific to a user; [Mobility and fall events (medical data) are collected from a population (plurality of individuals) to generate a machine learning prediction model (machine learning knowledge model) [See ¶-123-124, 127]. The population model may also be customized to a specific user [See ¶-127]]
collect mobility device sensor data from a plurality of mobility device sensors connected to at least one mobility device associated with the user; [A plurality of inertial 
collect biometric sensor data from a plurality of biometric sensors associated with the user; [Biometric sensors are also included as part of the system [See ¶-23, 38]]
…determine at least one mobility recommendation for a transport activity in accordance with the plurality of mobility parameters [The system may display a suggestion to use a walker, perform specific exercises, walk, or run (transport activity) to the user based on the fall risk assessment [See ¶-135, 159]].
However, Chang does not teach "identify one or more patterns between certain movements of the user as determined throuqh the mobility device sensor data and adverse data of the user reflective of a certain medical condition as determined through the biometric sensor data; derive a plurality of mobility parameters based upon the identified one or more patterns…"
On the other hand, Fung does teach "identify one or more patterns between certain movements of the user as determined throuqh the mobility device sensor data and adverse data of the user reflective of a certain medical condition as determined through the biometric sensor data; derive a plurality of mobility parameters based upon the identified one or more patterns…"
Fung discloses that a pattern is determined using similar individuals for a risk of heart attack (medical condition) [See ¶-35]. The pattern is determined using GPS and altitude sensors (respectively mobility device sensor data), as well as heart rate, EEG, and EMG sensors (biometric sensors) [See ¶-34, 41]. Users that undergo the exercise (movements of the user) at high intensity are at increased risk of heart attack ("adverse data of the user reflective of a certain medical condition") than if performed at a lower intensity or in a colder pool [See ¶-35]. A skilled artisan would understand that a heart attack is reflective of coronary artery disease (medical condition). Fig 6 shows that each neural network 605, 615, 625, 635, 645, and 655 identifies a pattern (one or more patterns), and the patterns are used to determine predictions (plurality of mobility parameters) [See ¶-39]. The system may determine a second health prediction (mobility recommendation) that is displayed to the user [See ¶-35, 42].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chang's fall and mobility system to incorporate the teachings of Fung's medical risk determination.
Motivation to do so would be to recommend more effective, and/or safer training programs and activities for a user, as taught by Fung [See ¶-36].
As to claim 19, Chang discloses a system comprising: a processor; and a memory storing an application program, which, when executed on the processor, performs an operation comprising: [The system includes a computer readable medium (memory) that stores instructions (application program) to be executed by a processor [See ¶-160]]
constructing a machine learning knowledge model based upon medical data from a plurality of individuals and medical data specific to a user; [Mobility and fall events (medical data) are collected from a population (plurality of individuals) to generate a machine learning prediction model (machine learning knowledge model) [See ¶-123-124, 127]. The population model may also be customized to a specific user [See ¶-127]]

collecting biometric sensor data from a plurality of biometric sensors associated with the user; [Biometric sensors are also included as part of the system [See ¶-23, 38]]
…determining at least one mobility recommendation for a transport activity in accordance with the plurality of mobility parameters [The system may display a suggestion to use a walker, perform specific exercises, walk, or run (transport activity) to the user based on the fall risk assessment [See ¶-135, 159]].
However, Chang does not teach "identifying one or more patterns between certain movements of the user as determined through the mobility device sensor data and adverse data of the user reflective of a certain medical condition as determined through the biometric sensor data; deriving a plurality of mobility parameters based upon the identified one or more patterns…"
On the other hand, Fung does teach "identifying one or more patterns between certain movements of the user as determined through the mobility device sensor data and adverse data of the user reflective of a certain medical condition as determined through the biometric sensor data; deriving a plurality of mobility parameters based upon the identified one or more patterns…"
Fung discloses that a pattern is determined using similar individuals for a risk of heart attack (medical condition) [See ¶-35]. The pattern is determined using GPS and altitude sensors (respectively mobility device sensor data), as well as heart rate, EEG, adverse data of the user reflective of a certain medical condition") than if performed at a lower intensity or in a colder pool [See ¶-35]. A skilled artisan would understand that a heart attack is reflective of coronary artery disease (medical condition). Fig 6 shows that each neural network 605, 615, 625, 635, 645, and 655 identifies a pattern (one or more patterns), and the patterns are used to determine predictions (plurality of mobility parameters) [See ¶-39]. The system may determine a second health prediction (mobility recommendation) that is displayed to the user [See ¶-35, 42].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chang's fall and mobility system to incorporate the teachings of Fung's medical risk determination.
Motivation to do so would be to recommend more effective, and/or safer training programs and activities for a user, as taught by Fung [See ¶-36].
Claims 2, 16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 20180177436 A1 thereafter “Chang”), in view of Fung (US 20190336824 A1 thereafter “Fung”), in view of Vissa et al (US 20200038709 A1 thereafter "Vissa").
As to claim 2, Chang, and Fung do not disclose "adapting at least one augmented reality device to digitally represent the at least one mobility recommendation during the transport activity."

Vissa discloses an augmented reality system that displays corrections (mobility recommendation) during an activity (transport activity) of the user [See ¶-17, 19-20, and 50]. The corrective feedback may include an avatar and textual instructions [See ¶-24].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chang’s fall and mobility system, and Fung’s medical risk determination to incorporate the teachings of Vissa's augmented reality goggles.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Vissa's augmented reality goggles would have predictably resulted in freeing the use of the user's hands, and providing more rapid display of information.
As to claim 16, Chang, Fung, and Vissa discloses the computer-implemented method of claim 2, wherein adapting the at least one augmented reality device to digitally represent the at least one mobility recommendation during the transport activity comprises: responsive to detecting at least one violation of one or more of the plurality of mobility parameters during the transport activity: identifying at least one corrective action to address the at least one violation; [Chang, The risk assessment may determine a high risk score ("violation of one or more of the plurality of mobility parameters") for the user [See ¶-107]. In response to the high risk score, the system 
and adapting the at least one augmented reality device to display the at least one corrective action [Vissa, an augmented reality system that displays corrections (corrective action) during an activity of the user [See ¶-17, 19-20, and 50]].
As to claim 18, Chang, and Fung do not disclose "adapt at least one augmented reality device to digitally represent the at least one mobility recommendation during the transport activity."
On the other hand, Vissa does teach " adapt at least one augmented reality device to digitally represent the at least one mobility recommendation during the transport activity."
Vissa discloses an augmented reality system that displays corrections (mobility recommendation) during an activity (transport activity) of the user [See ¶-17, 19-20, and 50]. The corrective feedback may include an avatar and textual instructions [See ¶-24].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chang’s fall and mobility system, and Fung’s medical risk determination to incorporate the teachings of Vissa's augmented reality goggles.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Vissa's augmented reality goggles would have predictably resulted in freeing the use of the user's hands, and providing more rapid display of information.
As to claim 20, Chang, and Fung do not disclose "adapting at least one augmented reality device to digitally represent the at least one mobility recommendation during the transport activity."
On the other hand, Vissa does teach "adapting at least one augmented reality device to digitally represent the at least one mobility recommendation during the transport activity."
Vissa discloses an augmented reality system that displays corrections (mobility recommendation) during an activity (transport activity) of the user [See ¶-17, 19-20, and 50]. The corrective feedback may include an avatar and textual instructions [See ¶-24].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chang’s fall and mobility system, and Fung’s medical risk determination to incorporate the teachings of Vissa's augmented reality goggles.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Vissa's augmented reality goggles would have predictably resulted in freeing the use of the user's hands, and providing more rapid display of information.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 20180177436 A1 thereafter “Chang”), in view of Fung (US 20190336824 A1 thereafter “Fung”), in view of Vissa et al (US 20200038709 A1 thereafter "Vissa"), in view of Alghazi (US  20170172462 A1).
As to claim 7, Chang, Fung, and Vissa do not disclose "wherein the plurality of mobility parameters include attribute requirements for the at least one mobility device associated with the user."
On the other hand, Alghazi does teach "wherein the plurality of mobility parameters include attribute requirements for the at least one mobility device associated with the user."
Alghazi discloses a mobility system that displays a recommendation for the user to change mobility devices [See ¶-5, 105]. The suggestion may describe switching from a cane to a walker (“attribute requirements for the at least one mobility device”) [See ¶-12, 105].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chang’s fall and mobility system, Fung’s medical risk determination, and Vissa's augmented reality display to incorporate the teachings of Alghazi's device suggestion.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Alghazi's device suggestion would have predictably resulted in providing the user with the best weight support while walking, as suggested by Alghazi [See ¶-105].
As to claim 8, Chang, Fung, Vissa, and Alghazi discloses the computer-implemented method of claim 7, wherein adapting the at least one augmented reality device to digitally represent the at least one mobility recommendation during the transport activity comprises: adapting the at least one augmented reality device to 
depicting one or more of the attribute requirements [Alghazi, The suggestion may describe switching from a cane to a walker (attribute requirements for the at least one mobility device) [See ¶-12, 105]].
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 20180177436 A1 thereafter “Chang”), in view of Fung (US 20190336824 A1 thereafter “Fung”), in view of Vissa et al (US 20200038709 A1 thereafter "Vissa"), in view of Takenaka (US 20200008712 A1).
[Examiner's note: The limitation "include at least one point of contact with respect to the user or at least one point of avoidance with respect to the user" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "one point of contact with respect to the user" teaches the entire limitation]
As to claim 9, Chang, Fung, and Vissa do not disclose "wherein the plurality of mobility parameters include at least one point of contact at which to facilitate movement of the user or otherwise interact with the user in the context of the transport activity."
On the other hand, Takenaka does teach "wherein the plurality of mobility parameters include at least one point of contact at which to facilitate movement of the user or otherwise interact with the user in the context of the transport activity."
Takenaka discloses an augmented reality interface that determines the next position for a user's foot (point of contact) using movement information of the user in steps S100-106, shown in Fig 14 [See ¶-91-92]. The recommended foot landing at which to facilitate movement of the user") [See ¶-109].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chang’s fall and mobility system, Fung’s medical risk determination, and Vissa's augmented reality display to incorporate the teachings of Takenaka's next foot position.
Motivation to do so would be to provide motion guidance in a time frame suitable for a user, and to properly guide motions of a gait of a user, as taught by Takenaka [See ¶-6-7].
As to claim 10, Chang, Fung, Vissa, and Takenaka disclose the computer-implemented method of claim 9, wherein adapting the at least one augmented reality device to digitally represent the at least one mobility recommendation during the transport activity comprises: adapting the at least one augmented reality device to display visual indicia depicting the at least one point of contact [Takenaka, an augmented reality interface that determines the next position for a user's foot (point of contact) using movement information of the user in steps S100-106, shown in Fig 14 [See ¶-91-92]. The recommended foot landing position is displayed in step S108, shown in Figs 13-14 [See ¶-88-89, 92]].
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 20180177436 A1 thereafter “Chang”), in view of Fung (US 20190336824 A1 thereafter “Fung”), in view of Vissa et al (US 20200038709 A1 thereafter "Vissa"), in view of Ellis et al (US 20040102931 A1).
As to claim 12, Chang, Fung, and Vissa do not disclose "wherein the plurality of mobility parameters include a velocity limit with respect to movement of the user."
On the other hand, Ellis does teach "wherein the plurality of mobility parameters include a velocity limit with respect to movement of the user."
Ellis discloses a system that monitors a user during physical activity [See ¶-67]. The system determines and displays the max speed (velocity limit) attained by the user [See ¶-330]. The broadest reasonable interpretation of a velocity limit does not preclude the maximum speed from teaching the limitation.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chang’s fall and mobility system, Fung’s medical risk determination, and Vissa's augmented reality display to incorporate the teachings of Ellis' max speed display.
Motivation to do so would be because it is the combining of prior art elements according to known methods to yield predictable results. A skilled artisan would have expected to yield the predictable result of allowing the user to view their performance, as suggested by Ellis [See ¶-330].
As to claim 13, Chang, Fung, and Vissa, and Ellis disclose the computer-implemented method of claim 12, wherein adapting the at least one augmented reality device to digitally represent the at least one mobility recommendation during the transport activity comprises: adapting the at least one augmented reality device to display visual indicia [Vissa, an augmented reality system that displays corrections (visual indicia) during an activity of the user [See ¶-17, 19-20, and 50]]
. 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 20180177436 A1 thereafter “Chang”), in view of Fung (US 20190336824 A1 thereafter “Fung”), in view of Vissa et al (US 20200038709 A1 thereafter "Vissa"), in view of Choi et al (US 20170032692 A1).
As to claim 14, Chang, Fung, and Vissa do not disclose "wherein the plurality of mobility parameters include a time restriction with respect to movement of the user."
On the other hand, Choi does teach "wherein the plurality of mobility parameters include a time restriction with respect to movement of the user."
Choi discloses a system wherein a recommended exercise is determined and suggested as well as a time limit for the exercise (time restriction) [See ¶-368].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chang’s fall and mobility system, Fung’s medical risk determination, and Vissa's augmented reality display to incorporate the teachings of Choi's exercise recommendation.
Motivation to do so would be to provide the user with a recommendation based on the user's current location and condition of the user, as taught by Choi [See ¶-16].
As to claim 15, Chang, Fung, Vissa, and Choi disclose the computer-implemented method of claim 14, wherein adapting the at least one augmented reality device to digitally represent the at least one mobility recommendation during the transport activity comprises: adapting the at least one augmented reality device to 
depicting the time restriction [Choi, a recommended exercise is determined and suggested as well as a time limit for the exercise (time restriction) [See ¶-368]].  
Claims 21, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 20180177436 A1 thereafter “Chang”), in view of Fung (US 20190336824 A1 thereafter “Fung”), in view of Vissa et al (US 20200038709 A1 thereafter "Vissa"), in view of Nguyen et al (US 20180129276 A1).
As to claim 21, Chang, Fung, and Vissa do not disclose “wherein the plurality of mobility parameters include at least one point of avoidance with respect to the user.”
On the other hand, Nguyen does teach “wherein the plurality of mobility parameters include at least one point of avoidance with respect to the user.”
Nguyen discloses a system that accounts for objects, obstacles, and/or hazards (“plurality of mobility parameters include at least one point of avoidance”) in the area between the origination and destination locations, when determining the desired travel route [See ¶-75]. An augmented reality interface that alerts the user to hazards, moving objects, and people while traveling [See ¶-32, 74]. A skilled artisan would understand that these are "at least one point of avoidance" that relate to the user, since the user must avoid collision with these while traveling.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chang’s fall and mobility system, Fung’s medical risk determination, and Vissa's augmented reality display to incorporate the teachings of Nguyen's hazard/object alert.

As to claim 11, Chang, Fung, Vissa, and Nguyen disclose the computer-implemented method of claim 21, wherein adapting the at least one augmented reality device to digitally represent the at least one mobility recommendation during the transport activity comprises: adapting the at least one augmented reality device to display visual indicia depicting the at least one point of avoidance [Nguyen, an augmented reality interface that alerts the user to hazards, moving objects, and people while traveling [See ¶-32, 74]. A skilled artisan would understand that these are "at least one point of avoidance" that relate to the user, since the user must avoid collision with these while traveling].

The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  Applicant is required to consider these references fully when responding to this action.  The documents cited therein teach:
US 20190069154 A1 - Uses blood pressure (biometric sensor data) and motion sensors 604 to identify patterns that could lead to blood pressure rising to dangerous levels or other risk conditions ("adverse data of the user reflective of a certain medical condition") [See ¶-152, 106]. A model is generated using these patterns, which in turn is used to generate parameters (mobility parameters) [See ¶-164].
Which relates to the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Mon – Fri: 9:00am – 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ROBERTO BORJA/
Examiner, Art Unit 2173